DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/21/20 and 4/16/21 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, 9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullen (US 2002/0145360 A1).
Regarding claim 1, Pullen teaches an axial field rotary energy device, comprising: 
rotors (12) having an axis of rotation, and each rotor (12) comprises a magnet 28, fig 1); and 
a stator assembly (10) located axially between the rotors (12), the stator assembly (10) comprises a plurality of printed circuit board (PCB) panels (81, 83, 85), each PCB panel (81, 83, 85) comprises a plurality of layers (fig 5) and each layer comprises a plurality of coils (99-111), each coil (99-111) comprises radial traces relative to the axis, the radial traces (99) comprise non-linear radial traces (99a) coupled by arch traces (9b) that are transverse to the non-linear radial traces (see examiner annotated fig 6).

    PNG
    media_image1.png
    390
    543
    media_image1.png
    Greyscale

Regarding claim 3, Pullen teaches an absolute value of an angle (A) between portions that form the non-linear radial traces (9a), relative to a direction of motion of the rotors, is greater than 90 degrees (see examiner annotated fig 6 above).
Regarding claim 6, Pullen teaches the stator assembly comprises discrete PCB segments (fig 5A-5C).
Regarding claim 7, Pullen teaches the non-linear radial traces (99a) comprise a regular repeating pattern (see examiner annotated fig 6 above).
Regarding claim 9, Pullen teaches an axial field rotary energy device, comprising: 
rotors (12) having an axis of rotation, and each rotor (12) comprises a magnet 28, fig 1); and 
a stator assembly (10) located axially between the rotors (12), the stator assembly (10) comprises a plurality of printed circuit board (PCB) panels (81, 83, 85), each PCB panel (81, 83, 85) comprises a plurality of layers (fig 5) and each layer comprises a plurality of coils (99-111), each coil (99-111) comprises radial traces relative to the axis, the radial traces (99) comprise non-linear radial traces (99a) coupled by arch traces (9b) that are transverse to the non-linear radial traces (see examiner annotated fig 6); and wherein
the stator assembly (10) comprises discrete, PCB radial segments (fig 5) that are mechanically and electrically coupled together to form the stator assembly.
Regarding claim 11, Pullen teaches an absolute value of an angle (A) between portions that form the non-linear radial traces (9a), relative to a direction of motion of the rotors, is greater than 90 degrees (see examiner annotated fig 6 above).
Regarding claim 14, Pullen teaches the non-linear radial traces (99a) comprise a regular repeating pattern (see examiner annotated fig 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-5, 8, 10, 12-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pullen.
Regarding claims 2 and 10, Pullen teaches the claimed invention as set forth in claims 1 and 9, except for the added limitation of the non-linear radial traces comprise a serrated pattern.
An artisan having ordinary skill in the art would know that making the traces with a serrated pattern as recited in the instant invention or any well-known pattern involved a mere change in the size or shape component to suitable fit the coil to the PCB.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pullen’s non-linear radial traces with a serrated pattern as recited in the instant invention.  Doing so would suitable fit the coil to the PCB because a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 4 and 12, Pullen teaches the claimed invention as set forth in claims 1 and 9, except for the added limitation of the non-linear radial traces comprise a square wave pattern.
An artisan having ordinary skill in the art would know that making the traces with a square wave pattern as recited in the instant invention or any well-known pattern involved a mere change in the size or shape component to suitable fit the coil to the PCB.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pullen’s non-linear radial traces with a square wave pattern as recited in the instant invention.  Doing so would suitable fit the coil to the PCB because a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 5 and 13, Pullen teaches the claimed invention as set forth in claims 1 and 9, except for the added limitation of the non-linear radial traces comprise a sine wave pattern.
An artisan having ordinary skill in the art would know that making the traces with a square sine pattern as recited in the instant invention or any well-known pattern involved a mere change in the size or shape component to suitable fit the coil to the PCB.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pullen’s non-linear radial traces with a sine wave pattern as recited in the instant invention.  Doing so would suitable fit the coil to the PCB because a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 8 and 15, Pullen teaches the claimed invention as set forth in claims 1 and 9, except for the added limitation of the non-linear radial traces comprise an irregular repeating pattern.
An artisan having ordinary skill in the art would know that making the traces with an irregular repeating pattern as recited in the instant invention or any well-known pattern involved a mere change in the size or shape component to suitable fit the coil to the PCB.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pullen’s non-linear radial traces with an irregular repeating pattern as recited in the instant invention.  Doing so would suitable fit the coil to the PCB because a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Pullen teaches an axial field rotary energy device, comprising: 
rotors (12) having an axis of rotation, and each rotor (12) comprises a magnet 28, fig 1); and 
a stator assembly (10) located axially between the rotors (12), the stator assembly (10) comprises a plurality of printed circuit board (PCB) panels (81, 83, 85), each PCB panel (81, 83, 85) comprises a plurality of layers (fig 5) and each layer comprises a plurality of coils (99-111), each coil (99-111) comprises radial traces relative to the axis, the radial traces (99) comprise non-linear radial traces (99a) coupled by arch traces (9b) that are transverse to the non-linear radial traces (see examiner annotated fig 6);  and 
an absolute value of an angle (A) between portions that form the non-linear radial traces (9a), relative to a direction of motion of the rotors, is greater than 90 degrees (see examiner annotated fig 6 above). However, Pullen does not teach the non-linear radial traces comprise a serrated pattern.
An artisan having ordinary skill in the art would know that making the traces with a serrated pattern as recited in the instant invention or any well-known pattern involved a mere change in the size or shape component to suitable fit the coil to the PCB.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pullen’s non-linear radial traces with a serrated pattern as recited in the instant invention.  Doing so would suitable fit the coil to the PCB because a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Pullen teaches the stator assembly (10) comprises discrete, PCB radial segments (fig 5) that are mechanically and electrically coupled together to form the stator assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuler et al. (US 20180212489 A1) teaches a device (31) has a housing which has an axis (35) with an axial direction. A stator assembly has stator panels that are axially-stacked and discrete panels from each other. The stators (41) panels are mechanically and stationary coupled to the housing. Each stator panel has a printed circuit board (PCB) having coils that are electrically conductive and interconnected within the respective PCB. The PCB is configured so that an electrical current that flows through the coils flows through all of the coils, such that each stator panel has a single electrical phase. The rotors (33) are rotatably mounted within the housing on opposite axial ends of the stator assembly, and are mechanically coupled together with a rotor spacer. Each rotor has magnets (37), and no rotor is disposed between axially adjacent ones of the stator panels.
Kim et al. (US 10832848 B2) teaches a multi-layer spiral inductive array includes a first multi-layer spiral inductor with a second layer matching a spiral pattern of a first layer. The multi-layer spiral inductive array also includes a second multi-layer spiral inductor with a third layer matching a spiral pattern of a fourth layer. The second multi-layer spiral inductor is coupled in series with the first multi-layer spiral inductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834